Mr. Justice MacLeary,
dissenting.
In the case of Constantino Fernández, a merchant of Aguadilla, on appeal from an order of the District Court of Mayagüez, bearing date of February 19, last, I respectfully dissent from the judgment rendered by my colleagues reversing the decision of the trial court, believing the latter to have been correct.
Under the new Civil Code there is no distinction drawn between merchants and other classes of debtors, but all are in accordance with the general principles of American Law, placed on an equal footing. Article 1814 of the Civil Code passed by the Legislative Assembly, and now in force, makes no exceptions in favor of merchants but applies to all debtors, and requires that their assests should exceed their liabilities in order that they may take the benefit of a declaration of a suspension of payments, and clearly repeals any provision of the Code of Commerce in contravention of it. This is distinctly declared in the “final provision” contained in section 1876 of the said Code. In no part of the Civil Code is the contradictory provision of the Code of Commerce “declared to be continued in force’’. Were any support necessary to show the clear intention of the legislative mind it would be found in paragraph 3 of section 1823 where reference is made, in speaking of preferences, to “goods or securities constituted in a public or commercial establishment”, which terms can be applied to no other class of persons that merchants. But the rule which should *55be applied in the construction of this provision of the Civil Code, if any construction were necessary, is found in section 13 of the Code itself, which says: “when a law is clear and free from all ambiguity, the letter of the same shall not be disregarded, under the pretext of fulfilling the spirit thereof.” Whether this pretext has been used by my very much respected colleagues or not, the letter of the law has been disregarded in the determined effort to preserve in its entirety the “ Code of Commerce”. There is nothing about this particular Code or General Order which makes a special reference to either of them necessary in a repealing clause. They are included in the very comprehensive terms used and repeated in the “final provision” heretofore cited. Believing that all the acts of the Legislative Assembly should be readily and willingly carried out, regardless of the predilections of judges for particular systems of laws, and disclaiming all powers of legislation by judicial tribunals, I am most clearly of the opinion that the judgment of the District Court of Mayagüez should be in all things affirmed.